OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in New York *126at this Court in 1988. One year later, he was admitted to the Bar in North Carolina, where he maintained his practice.
In 1996, respondent was disbarred in North Carolina in connection with felony indictments for embezzlement and perjury. He was charged with embezzling the proceeds of a $10,000 certificate of deposit from the bank account of an elderly incompetent woman for whom he had been appointed guardian ad litem, and later embezzling an additional $1,275 from her estate, over which he had been named administrator. He was also charged with two counts of perjury for lying under oath about the status of the estate bank account. Respondent was convicted on all four counts, and was sentenced to two concurrent three-year jail terms for embezzlement, followed by 36 months of supervised probation for perjury.
The North Carolina embezzlement and perjury statutes (NC Gen Stat §§ 14-90, 14-209) are analogous to the New York class E felonies of grand larceny in the fourth degree (Penal Law §§ 155.05, 155.30) and perjury in the second degree (Penal Law § 210.10). Upon conviction of crimes that would be felonies in New York, respondent became incompetent to practice law in this State (Judiciary Law § 90 [4] [a]). Copies of the judgments have been presented to this Court. Respondent was served by publication with notice of this proceeding, in accordance with prior order of this Court, and he has failed to appear. Accordingly, his name is ordered stricken from the roll of attorneys authorized to practice in this State (§ 90 [4] [b]).
Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ., concur.
Petition granted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York forthwith.